NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 28 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWIN HARDEMAN,                                 No.    19-16253
                                                       19-16255
                Plaintiff-Appellant,
                                                D.C. Nos.    3:16-cv-00525-VC
 v.
                                                             3:16-md-02741-VC
MONSANTO COMPANY,

                Defendant-Appellee.             MEMORANDUM*

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                           Submitted October 23, 2020**
                             San Francisco, California

Before: HAWKINS, N.R. SMITH, and R. NELSON, Circuit Judges.

      Appellant Edwin Hardeman appeals the district court’s imposition of

sanctions of $500.00 each against his attorneys Aimee Wagstaff and Jennifer

Moore. This court has jurisdiction under 28 U.S.C. § 1291. We affirm the

sanctions imposed on Wagstaff and reverse the sanctions imposed on Moore.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Because the parties are familiar with the facts, we do not recount them here.

      We review for an abuse of discretion a district court’s imposition of

sanctions under its inherent power. Primus Auto. Fin. Servs., Inc. v. Batarse, 115

F.3d 644, 648 (9th Cir. 1997). “[A] district court abuses its discretion when it

makes an error of law, when it rests its decision on clearly erroneous findings of

fact, or when we are left with a definite and firm conviction that the district court

committed a clear error of judgment.” United States v. Ressam, 679 F.3d 1069,

1086 (9th Cir. 2012) (en banc) (cleaned up). “[T]he district court’s findings of

fact, and its application of those findings of fact to the correct legal standard,” are

clearly erroneous if they “were illogical, implausible, or without support in

inferences that may be drawn from facts in the record.” United States v. Hinkson,

585 F.3d 1247, 1251 (9th Cir. 2009) (en banc).

1. Wagstaff

      The district court did not abuse its discretion in sanctioning Wagstaff due to

at least three acts during her opening statements cited in its sanctions order.1 First,

Wagstaff “spoke to the jury about what Phase 2 of the trial would involve, despite

a clear understanding among the parties that this would be off limits.” Second, she

violated the district court’s “pretrial ruling strictly limiting the evidence that would


1
  We do not address the other two acts listed in the sanctions order because the
three acts discussed below were sufficient to show that sanctions were not an abuse
of discretion.

                                           2
be admissible about IARC during Phase 1.” Third, she “violated the Court’s

bifurcation order and its pretrial evidentiary ruling limiting evidence about the

EPA’s analysis of glyphosate.” The district court did not abuse its discretion by

inferring bad faith from Wagstaff’s recklessness in the first act and her violations

of pretrial orders in the second and third acts. See Fink v. Gomez, 239 F.3d 989,

994 (9th Cir. 2001) (holding sanctions can be imposed for recklessness “coupled

with an improper purpose”); Miller v. City of Los Angeles, 661 F.3d 1024, 1029

(9th Cir. 2011) (holding it is “permissible to infer bad faith” from a violation of an

order “plus the surrounding circumstances”). We affirm the sanctions imposed on

Wagstaff.

2. Moore

      The district court’s order sanctioning Moore was an abuse of discretion.

First, the district court did not find that Moore was reckless or that she directly

violated its pretrial orders. Rather, it ascribed Wagstaff’s misconduct to Moore,

who did not exert supervisory authority over Wagstaff. According to the court,

Moore “intentionally joined” in Wagstaff’s bad-faith misconduct. But Wagstaff

claimed all responsibility for the opening statement and stated that “no one had the

authority to edit, delete, or add phase 1 slides without [her] permission.” The

district court did not cite any fact showing that Moore, not Wagstaff, violated its




                                           3
orders. Accordingly, the district court’s order did not meet the “high threshold” of

bad faith. See Primus, 115 F.3d at 649.

      Furthermore, the district court did not adequately explain how it inferred

Moore’s bad faith intent to violate its pretrial rulings from the other attorneys’

letters responding to the show-cause order. The letters uniformly expressed a

desire to abide by the pretrial evidentiary rulings, supporting an inference of good

faith attempts at compliance. The district court’s finding that Moore went

“forward with an opening statement that . . . violated . . . pretrial rulings,” without

more explanation, is “without support” and an abuse of discretion. See Hinkson,

585 F.3d at 1251.

      Because the district court did not specifically find that Moore was reckless

or that she committed direct violations of pretrial orders, and because it inferred

bad faith intent without support, sanctions against Moore were an abuse of

discretion. We reverse the district court’s order imposing sanctions of $500.00 on

Moore.

      AFFIRMED AS TO WAGSTAFF. REVERSED AS TO MOORE.




                                           4